DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, and 8-13 are pending in the application with claims 8-9 withdrawn. Claims 1, 3, 5, and 10-13 are examined herein. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/28/2021 has been entered.

Response to Arguments
Applicant's arguments and amendments filed 09/28/2021 have been fully considered and are partially persuasive.

Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of record, but have created new issues as discussed further below.

Applicant’s amendments to the claims do not overcome the 101 rejections as discussed further below.

Applicant’s arguments regarding the prior art rejections have been fully considered, but are not persuasive. Applicant argues “Cupp discloses that ‘spatial correction factors can be determined and applied to the measured detector signals such that the spatially corrected ICRR does vary linearly with the magnitude of the core subcriticality.’ Conversely, amended Claim 1 requires that ‘the measured neutron flux values do not include a spatial correction factor’” (emphasis in original). However, as cited by Applicant, Cupp discloses applying spatial correction factors to the measured detector signals. Therefore, the measured detector signals of Cupp do not include spatial correction factors when measured, as recited in claim 1. 

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: “a first subcritical state” in claim 11, line 1 and claim 12, line 1 should recite “the first subcritical state.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5, and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3, 5, and 10-13 are directed towards a method of determining and calculating variables based on measurements. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer or the human mind and do not result in an improvement in the functioning of the computer or to another technology. The computational steps being performed in claim 1 and subsequent claims 3, 10, and 13 are mathematical operations being performed on a generic computer or in the human mind or mental processes and the additional elements recited in claims 3, 5, and 11-12 are merely well-known, insignificant, extra-solution activities or instructions to apply the abstract ideas. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.




An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Banklnt’l, 573 U.S. 208, 216(2014).

In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice. Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.” See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).

Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices {Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas {Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes {Gottschalkv. Benson, 409 U.S. 63, 69 (1972)). Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” {Diamond v. Diehr, 450 U.S. 

In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract... is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).

If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.” Alice, 573 U.S. at 221 (quotation marks omitted). “A claim that recites an abstract idea must include ‘additional features’ 

The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”). Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.


Step 1 — Statutory Category
Claim 1 recites a series of steps, and, therefore, is a process. 

Step 2A, Prong One — Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry. In Prong One, we evaluate whether the claim recites a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.

It is determined that claim 1 is directed to an abstract idea, and, particularly, “a method for determining a global core reactivity bias,” the function of which is accomplished through a series of mathematical operations performed by a generic computer or mental processes.

As recited in claim 1, the method is accomplished by “predicting a first spatially-corrected neutron flux value … and a second spatially-corrected neutron flux value” and “comparing each of the measured neutron flux values with the corresponding spatially-corrected neutron flux values to determine the global reactivity bias.”

Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping. Accordingly, the subject matter of claim 1 falls within this grouping.


Furthermore, the “predicting a first spatially-corrected neutron flux value … and a second spatially-corrected neutron flux value” and “comparing each of the measured neutron flux values with the corresponding spatially-corrected neutron flux values to determine the global reactivity bias” as drafted, are processes that under the broadest reasonable interpretation cover performance of the limitations in the human mind.

A mere recitation of a generic computer components performing mathematical operations does not take the calculating out of the mental process grouping. Thus, claim 1 also recites a mental process, which is a second one of the groupings of abstract ideas set forth in the 2019 Guidance.

Therefore claim 1 recites an abstract idea. We proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.

Here, apart from the “predicting a first spatially-corrected neutron flux value … and a second spatially-corrected neutron flux value” and “comparing each of the measured neutron flux values with the corresponding spatially-corrected neutron flux values to determine the global reactivity bias” the only additional elements that are recited in claim 1 are the “operating a nuclear reactor at a first subcritical state,” “measuring, using a source range detector, a first measured neutron flux value while the nuclear reactor is operating at the first subcritical state,” “adjusting the nuclear reactor to 

These additional limitations recite insignificant extra-solution activities. The steps of operating the nuclear reactor at a first subcritical state and adjusting the nuclear reactor to operate at a second subcritical state by repositioning at least one control rod are pre-solution activities that are only tangentially related to the invention. Further, the steps of measuring, using the source range detector, the first and second measured neutron flux value are mere data gathering limitations and insignificant pre-solution activities to the claimed process of determining a global core reactivity bias. Accordingly, these elements do not integrate the judicial exception into a practical application of the exception.

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.

As set forth above it has been concluded that claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 

It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56. Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions. Id. After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims. Id. at 2357. Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer. Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional. Id. at 2359-60. BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018) (emphases added).

Other than the predicting and comparing steps which recite an abstract idea, the additional elements of operating and adjusting the reactor and measuring the neutron flux values are no more than well-understood, routine, conventional activities previously known in the industry, as evidenced by at least the instant specification [0003]-[0005], 

The additional elements in claims 3 and 10 describe further steps in the method and do not add anything significant to the parent claim as the claims merely recite another judicial exception of an abstract idea. Further, the limitations “wherein the determined global reactivity bias is used to detect an anomaly associated with the nuclear reactor core without operating the reactor at a critical state” recited in claim 3 

Accordingly, claims 3, 5, and 10-13 fail to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Plant Outage Time Savings Provided by Subcritical Physics Testing at Vogtle Unit 2” (“Cupp”).

Regarding claim 1, Cupp discloses a method of determining a global core reactivity bias for a nuclear reactor core comprising:
operating a nuclear reactor at a first subcritical state (p. 1; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration”);
measuring, using a source range detector, a first measured neutron flux value while the nuclear reactor is operating at the first subcritical state (pp. 1, 4; “data collection at a few additional points during the withdrawal of the control and shutdown banks,” “[t]he nuclear measurement data needed .. was obtained from the isolated analog outputs from the two Source Range detector channels”);
adjusting the nuclear reactor to operate at a second subcritical state by repositioning at least one control rod of the nuclear reactor (p. 4; “data collection at a few additional points during the withdrawal of the control and shutdown banks”);

predicting a first spatially-corrected subcritical neutron flux for the first subcritical states and a second spatially-corrected neutron flux value for the second subcritical state (Fig. 4 (p. 4), pp. 1-2; “expected reactivity changes determined from the core design model,“ “to make ICRR practically useful for subcritical reactivity measurements, the spatial effects must be accounted for”); and
comparing each of the measured neutron flux values with the corresponding spatially-corrected neutron flux values to determine the global reactivity bias (p. 1; “[t]his capability allows the actual change in the reactivity of the core observed while control rods are being reconfigured to be compared to the expected reactivity changes determined from the core design model”); 
wherein the measured neutron flux values do not include a spatial correction factor (p. 1; “spatial correction factors can be determined and applied to the measured detector signals”; Cupp discloses neutron flux values are measured and then spatial correction factors are applied; the cited flux values therefore correspond to the raw measured neutron flux values prior to any spatial corrections).

Regarding claim 3, Cupp discloses the method of claim 1 and further discloses the method further comprising performing a regression analysis to determine a relationship between the measured neutron flux values and the corresponding spatially-corrected neutron flux vales to determine the global reactivity bias (Fig. 4 (p. 4); a fitted line is calculated based on the spatially corrected ICRR vs. predicted Keff; fitting a line to data is a form of regression analysis and regression statistics); and
wherein the determined global reactivity bias is used to detect an anomaly associated with the nuclear reactor core without operating the reactor at a critical state (pp. 1, 4; “[i]f the measured and predicted values of total rod worth agree within prescribed limits, then it can be concluded that the actual core operating characteristics agree sufficiently with the characteristics predicted by the core design model to allow the reactor to increase power to a point where an accurate in-core power distribution can be obtained,” “[t]he agreement of the measured and predicted values was sufficient to provide enough confidence in the adequacy of the predicted core operating characteristics to allow power operation to commence”).

Regarding claim 5, Cupp discloses the method of claim 1 and further discloses wherein the first subcritical state and the second subcritical state are steady-state conditions (p. 1; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration”).

Regarding claim 10, Cupp discloses the method of claim 1 and further discloses the method further comprising predicting an estimated critical condition (ECC) of the 

Regarding claim 11, Cupp discloses the method of claim 1 and further discloses operating the reactor at a first subcritical state (pp. 1, 4; “[t]he SCICR method can be used to determine the negative reactivity of a subcritical core for any static subcritical condition and control rod configuration,” “data collection at a few additional points during the withdrawal of the control and shutdown banks”). In order for Cupp’s reactor to operate, it must have finished being constructed. Therefore, Cupp further discloses wherein operating the reactor at a first subcritical state occurs after an initial construction of the nuclear reactor. 

Regarding claim 13, Cupp discloses the method of claim 3 and further discloses wherein the anomaly associated with the reactor core is an anomalous reactivity behavior (p. 1; “[i]f the measured and predicted values of total rod worth agree within prescribed limits, then it can be concluded that the actual core operating characteristics agree sufficiently with the characteristics predicted by the core design model to allow the reactor to increase power to a point where an accurate in-core power distribution can be obtained”; Examiner notes rod worth is related to the reactivity of the reactor core).

Claim(s) 1, 3, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP Publication No. 2008-157669 (“Kauchi”).

Regarding claim 1, Kauchi discloses a method of determining a global core reactivity bias for a nuclear reactor core comprising:
operating a nuclear reactor (1) at a first subcritical state (Fig. 4, [0005], [0010]);
measuring, using a source range detector (30), a first measured neutron flux value while the nuclear reactor is operating at the first subcritical state ([0015]-[0016]);
adjusting the nuclear reactor to operate at a second subcritical state by repositioning at least one control rod (4) of the nuclear reactor ([0017], [0020]);
measuring, using the source range detector, a second measured neutron flux value while the nuclear reactor is operating at the second subcritical state (Fig. 4, [0005], [0015]-[0016], [0020]);

comparing each of the measured neutron flux values with the corresponding spatially-corrected neutron flux values to determine the global reactivity bias ([0005], [0020], [0038]); 
wherein the measured neutron flux values do not include a spatial correction factor ([0006], [0016]).

Regarding claim 3, Kauchi discloses the method of claim 1 and further discloses the method further comprising performing a regression analysis to determine a relationship between the measured neutron flux values and the corresponding spatially-corrected neutron flux vales to determine the global reactivity bias (Fig. 2, [0018]-[0019], [0035]-[0036]); and
wherein the determined global reactivity bias is used to detect an anomaly associated with the nuclear reactor core without operating the reactor at a critical state ([0005], [0020]).

Regarding claim 11
Regarding claim 13, Kauchi discloses the method of claim 3 and further discloses wherein the anomaly associated with the reactor core is an anomalous reactivity behavior ([0002], [0005], [0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cupp or Kauchi in view of “The Spatially Corrected Inverse Count Rate (SCICR) Method For Subcritical Reactivity Measurement” (“Chao”).

Regarding claim 12, Cupp or Kauchi discloses the method of claim 1, but does not explicitly disclose refueling of the nuclear reactor. Chao teaches a method for predicting a spatially-corrected neutron flux value for a subcritical reactor operated at a subcritical state (Title, pp. 10-11) and further teaches the method may be applied to reactors operated after refueling (p. 28; “Westinghouse considers that successful measurement results from a [Spatially-Corrected Inverse Count Rate Method for Subcritical Reactivity Measurement] based test program meets the [NRC] requirements of the [] SER[: “An acceptable program might include several rod reactivity checks during the first core cycle and rod measurements of all the rod banks at refueling outages thereafter”). A POSA would have been motivated to use either Cupp or Kauchi’s method after refueling of the nuclear reactor because Chao teaches this would comply with NRC regulations and because Cupp teaches its method “demonstrated excellent agreement with prediction, demonstrating that the predicted characteristics were in excellent agreement with the actual operating characteristics of the core” (Chao, p. 28; Cupp, Abstract) and Kauchi teaches its method is “capable of accurately evaluating subcriticality over a wide range from deep subcritical to critical” (Kauchi, [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646